Martin On. J.:
It was held in Dwight v. Cutler, 3 Mich. 572, that When one enters into possession of land under a contract to purchase, his estate is that of a tenant at will. The agreement, therefore, under which he so entered is, in legal effect, a demise, although connected with the contract of sale. See also, White v. Livingston, 10 Cush. 259; Cook v. Stearns, 11 Mass. 533. Such being the rule of law, the clause in the agreement before us that, in case default should be made by the defendant in the performance of any of the conditions by him to be performed, it might be lawful for the plaintiff to declare the contract void, and to re-enter upon the land without serving upon the defendant a notice to quit, and that in case such contract should be declared void, the defendant should thenceforth be deemed a mere tenant at will, and be liable to be proceeded against as such, conferred no new rights upon the plaintiff, and created no new relation between the parties. It was merely declaratory of the relations and rights already existing under the law. The defendant had a right to waive notice to quit in the contract, as it was a merely personal right. This is not questioned.
The facts found in this case show a contract, a breach, and a notice, such as the contract requires, that the plaintiff declares it void; and he was consequently entitled to the remedy he seeks. The judgment of the Circuit Court *316is therefore erroneous, and should be reversed, and a new-trial ordered.
The other Justices concurred.